Title: From Thomas Jefferson to John Isaac Hawkins, 17 June 1802
From: Jefferson, Thomas
To: Hawkins, John Isaac


            SirWashington June 17. 1802
            I have this moment recieved the inclosed bill of lading by which it appears that my Piano forte was shipped at Richmond on the 11th. inst. on board the Schooner Pearl capt. Nathaniel Thompson to your consignment. I have desired mr Barnes of this place, who acts for me in money matters, to give orders for the paiment of the freight. I see by the newspapers you have exhibited or were about exhibiting your Claviol. I shall be glad to learn it’s success. perhaps, while my Piano forte is in your possession, you may be called on for a Piano forte for some one. in which case I should be willing you should dispose of mine, and consider me as free to ask a Claviole or another Piano forte: but perhaps also your departure for London may be too near to admit your executing a new order. of this you will be best judge. Accept my respects and best wishes.
            Th: Jefferson
          